Citation Nr: 0638481	
Decision Date: 12/11/06    Archive Date: 12/19/06	

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of internal derangement of the right knee with 
traumatic arthritis, evaluated as 10 percent disabling prior 
to October 10, 1996, and 20 percent disabling thereafter.   

2.  Entitlement to an increased rating for recurrent major 
depression, evaluated as 30 percent disabling prior to 
July 19, 2002, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1996. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1995, February 1997, December 1997, May 
2000, and November 2002 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in January 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of a total disability rating based 
upon individual unemployability.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDINGS OF FACT

1.  Prior to October 10, 1996, the veteran's service-
connected postoperative residuals of internal derangement of 
the right knee with traumatic arthritis were productive of no 
more than slight impairment, with recurrent subluxation and 
motion ranging from zero to 120 degrees.

2.  The veteran's service-connected postoperative residuals 
of internal derangement of the right knee with traumatic 
arthritis are currently productive of no more than moderate 
impairment, with evidence of arthritis, but no demonstrated 
instability.  

3.  Prior to July 19, 2002, the veteran's service-connected 
recurrent major depression was productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, and difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and/or an inability to establish and 
maintain effective relationships.

4.  The veteran's service-connected recurrent major 
depression is currently productive of no more than 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as:  a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the postoperative residuals of internal derangement of 
the right knee with traumatic arthritis prior to October 10, 
1996 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a and Part 4, Codes 5010, 5257, 5260, 5261 
(2005).

2.  The criteria for a current evaluation in excess of 
20 percent for the postoperative residuals of internal 
derangement of the right knee with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a and Part 4, Codes 5010, 5257, 5260, 5261 (2005).

3.  The criteria for a 70 percent evaluation, but no more, 
for service-connected recurrent major depression prior to 
July 19, 2002 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 4.130 and Part 4, Code 9434 (2005).

4.  The criteria for a current evaluation in excess of 
50 percent for service-connected recurrent major depression 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130 and Part 4, Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined the VA's duty to assist a veteran in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In the present case, in correspondence of February 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claims for increased ratings, as well as what information and 
evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession pertaining to her claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and a transcript of an RO hearing in 
November 1996.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, including those raised at a November 1996 
hearing; VA medical records and examination reports; and 
private medical records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background Information-Increased Ratings

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Increased Evaluation for Postoperative Residuals of 
Internal Derangement of the Right Knee with Traumatic 
Arthritis

The veteran in this case seeks an increased evaluation for a 
service-connected right knee disability.  In that regard, a 
review of the record discloses that the veteran's claim for 
an increased rating was received in September 1995.  Further 
review discloses that the veteran was in receipt of a 
10 percent evaluation for her service-connected right knee 
disability from June of 1991 to May of 1995, at which time 
she was assigned a 100 percent evaluation based on post-
surgical convalescence.  The veteran was once again assigned 
a 10 percent evaluation for her service-connected right knee 
disability effective from September 1995 until October 1996, 
at which time a 20 percent evaluation was awarded.  In 
November 1996, the veteran was once again assigned a 100 
percent evaluation based on post-surgical convalescence.  
That 100 percent evaluation reverted to a 20 percent 
evaluation in January of 1997.  In June of 1997, the veteran 
was again assigned a 100 percent schedular evaluation based 
on post surgical convalescence.  A 20 percent evaluation for 
the veteran's service-connected right knee disability has 
been in effect from October of 1997.

The Board notes that, at the time of the filing of the 
veteran's claim for increase in September 1995, there were on 
file various private medical records covering the period from 
May to August 1995.  Those records are to the effect that, in 
May 1995, the veteran underwent a modified Maquet procedure 
of the right knee, with osteotomy of the proximal tibia, and 
internal fixation with a cancellous screw.  Also undertaken 
was an arthrotomy, with excision of an intra-articular 
lipoma, quadriceps realignment, and right iliac bone graft 
through a separate incision.

In early June 1995, it was noted that the veteran exhibited 
an easy 90 degrees of motion, with very full extension.  Also 
noted was that radiographic studies "looked very nice," and 
that previous preoperative aching and discomfort appeared to 
be gone.

During the course of private outpatient treatment in early 
July 1995, the veteran's wound was described as nicely 
healed, with no evidence of any bone tenderness.  Range of 
motion measurements showed motion to 120 degrees, with nearly 
full extension.  

In early August 1995, it was noted that, while the veteran 
was experiencing a certain amount of medial instability, she 
could obliterate that instability with a good strong 
quadriceps and hamstring contraction.  Her patella was 
stable, and while there was some tenderness over the screw, 
no tenderness was present elsewhere over the quadriceps 
mechanism.  

On October 10, 1996, the veteran was seen at a private 
medical facility for evaluation of right knee pain.  Noted at 
the time was that the veteran was status post multiple 
previous right knee surgeries.  Reportedly, four days 
earlier, the veteran was helping some friends move equipment 
when she slipped off a curb, sustaining an inversion injury 
to her ankle and twisting her knee.  According to the 
veteran, she felt a "pop," as if her knee "popped in and 
out."  At the time, the veteran experienced some immediate 
pain and mild swelling.

On physical examination, there was some evidence of trace 
effusion in the right knee.  The medial and lateral joint 
lines showed some mild tenderness, though both the Lachmann 
and posterior drawer tests were negative.  Varus and valgus 
instability testing was similarly negative, and the veteran's 
patella tracked in a central manner.  Positive apprehension 
was present, and there was evidence of patellar inhibition.  
Radiographic studies showed satisfactory knee alignment, with 
no evidence of any fracture.  The clinical impression was 
patellar subluxation.

On followup evaluation approximately one week later, it was 
noted that the veteran had been experiencing decreased pain 
and swelling in her right knee.  Physical examination was 
negative for the presence of effusion, though there was some 
minimal joint line tenderness.  The clinical impression was 
of a patient who was progressing well, with postpatellar 
subluxation.  

During the course of outpatient treatment in mid-November 
1996, it was noted that the veteran was one-week status post 
chondroplasty of the patella with removal of hardware.  
Overall, the veteran was described as doing well.  On 
physical examination, the surgical wound was clean and dry, 
and neurovascular mechanisms were intact.  

On VA orthopedic examination in August 1997, the veteran gave 
a history of an anterior cruciate ligament tear in June of 
1997, for which she had undergone surgical repair.  
Currently, the veteran had just entered rehabilitation 
therapy for her right knee.  According to the veteran, she 
was doing "reasonably well," though she was using a long leg 
brace and knee immobilizer.  

On physical examination, the veteran's leg brace was removed.  
Following that removal, the veteran was able to flex her knee 
90 degrees, and extend to 0 degrees.  The ligaments were not 
tested due to the veteran's "fresh surgery," and the fact 
that her physician had instructed her not to stress her 
ligaments or anterior cruciate joint.  The pertinent clinical 
impression was of a history of internal derangement of the 
right knee, with five surgeries on the right knee, the most 
recent of which consisted of an anterior cruciate ligament 
repair, and degenerative arthritis of the right knee.  

During the course of private outpatient treatment in 
September 1997, it was noted that, while the veteran 
exhibited some quadriceps deficit, there was no evidence of 
any lateral knee instability.  

The Board observes that, while in correspondence of late July 
1998, the veteran's private physician wrote that she 
continued to be "unstable," as of the time of a VA orthopedic 
examination the following month, the examiner found very 
little in the way of demonstrable instability in the 
veteran's right knee.  Rather, it appeared that the veteran 
was experiencing quadriceps weakness.  The veteran was able 
to extend both knees without pain to 180 degrees, and to flex 
both knees to 110 degrees without pain.

In November 1998, the veteran underwent arthroscopic laser 
chondroplasty of the lateral femoral condyle, in conjunction 
with arthroscopic laser-assisted debridement of scar tissue 
and synovitis of the right knee.  

On subsequent VA orthopedic examination in June 1999, the 
veteran complained of continuing pain and instability in her 
right knee.  While the veteran walked with a limp favoring 
her right leg, and wore a knee immobilizer, both Lachman's 
and McMurray's tests were negative, and both the collateral 
and cruciate ligaments were intact.  An addendum to that 
examination dated in July 1999 showed flexion of the right 
knee to 90 degrees, with extension to 0 degrees.

The Board observes that, at the time of a VA orthopedic 
examination in October 2000, the veteran's right knee showed 
marked quadriceps atrophy.  However, range of motion of the 
veteran's right knee was from 0 to 140 degrees.  The 
pertinent diagnosis noted was significant arthritis of the 
right knee associated with internal derangement and multiple 
operative procedures.

On subsequent VA orthopedic examination in August 2002, the 
veteran complained of pain and weakness, as well as fatigue 
and flareups.  However, at the time of examination, it was 
noted that, when sitting, the veteran could extend her knee 
fully to 0 degrees.  When lying supine with the hip flexed to 
90 degrees, she could freely flex her right knee to 
130 degrees without pain.  While when moving into the 
extension position, the veteran began to experience pain at 
95 degrees, she could carry the movement further, though with 
more pain as she approached 150 degrees.  Significantly, at 
the time of examination, both McMurray's sign and Lachman's 
test was negative in both knees.  No ligament laxity was 
noted, and there was no evidence of crepitus.

As of the time of a recent VA orthopedic examination in 
October 2005, it was noted that the veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
veteran described one episode of instability approximately 
one month earlier.  Reportedly, the veteran experienced such 
an episode once every few years.  On physical examination, 
range of motion of the right knee was from 0 to 130 degrees, 
with pain at the limit of flexion.  According to the 
examiner, the veteran would not experience any additional 
limitation following repetitive use.  Both the collateral and 
cruciate ligaments were described as stable, and there was no 
evidence of any posterior lateral instability.  Though not 
normal, quadriceps strength was described as good, and the 
veteran's patella was stable.  While at the time of 
examination, the examiner felt that the veteran might still 
have some pain or instability, he was unable to detect any 
instability on examination.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of impairment 
of the knee characterized by slight recurrent subluxation or 
lateral instability.  A 10 percent evaluation is, likewise, 
warranted where there is a limitation of flexion to 
45 degrees, or limitation of extension to 10 degrees.  In 
order to warrant a 20 percent evaluation, there would need to 
be demonstrated evidence of moderate subluxation or lateral 
instability, or, in the alternative, flexion limited to 
30 degrees, or extension limited to 15 degrees.  A 30 percent 
evaluation would require demonstrated evidence of severe 
recurrent subluxation or lateral instability, or, in the 
alternative, flexion limited to 15 degrees, or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2005).

In the case at hand, it is clear that, prior to October 10, 
1996, no more than a 10 percent evaluation was warranted for 
the veteran's service-connected postoperative residuals of 
internal derangement of the right knee.  This is particularly 
the case given the veteran's relatively good range of motion 
prior to that date, and a satisfactory recovery from her May 
1995 knee surgery.  Significantly, and as noted above, as of 
July 1995, there was no evidence of any bone tenderness, and 
range of motion was from nearly full extension to 120 degrees 
of flexion.  While in August 1995, there was some evidence of 
medial instability, that instability could be obliterated 
with contraction of the quadriceps and hamstrings.

Not until October 10, 1996, following a subsequent right knee 
injury, was there evidence of moderate impairment sufficient 
to warrant the assignment of a 20 percent evaluation.  
Currently, there exists no evidence that the veteran suffers 
from severe recurrent subluxation or lateral instability 
requisite to the assignment of a greater than 20 percent 
evaluation.  This is particularly the case given that, at the 
time of a recent VA orthopedic examination in October 2005, 
range of motion was from 0 to 130 degrees, with stable 
ligaments, and no posterior lateral instability.  

Based on the aforementioned findings, the Board is of the 
opinion that the 10 percent evaluation in effect for the 
veteran's service-connected residuals of internal derangement 
of the right knee prior to October 10, 1996 was appropriate, 
as is the 20 percent evaluation assigned effective from that 
date.  Accordingly, the veteran's claim for increase must be 
denied.

In reaching this determination, the Board has taken into 
consideration decisions of the VA Office of the General 
Counsel, specifically, VAOPGCPREC23-97 (July 1, 1997), and 
VAOPGCPREC9-98 (August 14, 1998) governing multiple ratings 
for knee disability.  However, based on a review of the 
entire evidence of record, such multiple ratings are not for 
application in this case.  More specifically, while there is 
evidence that the veteran suffers from arthritis of her right 
knee, any instability which might have been present appears 
to have been corrected by the veteran's surgeries.  
Accordingly, separate ratings are not warranted.  Nor is 
there evidence of compensable limitations of flexion and/or 
extension sufficient to warrant the assignment of separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004 (September 17, 2004).  

Increased Evaluation for Recurrent Major Depression

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected recurrent major 
depression.  In that regard, at the time of the filing of the 
veteran's claim for increase in October 1999, there were on 
file private records of hospitalization covering the period 
from August to September 1999.  Those records show that, in 
late August 1999, the veteran was admitted to a private 
medical facility with a decrease in concentration, in 
conjunction with an increase in suicidal ideation, consisting 
of a plan to inject herself with potassium chloride.  
Reportedly, the veteran had experienced an increase in 
depersonalization, as well as increased crying.  Additionally 
noted was that the veteran had reportedly been "cutting on 
herself," with the most recent episode having occurred in 
August 1998.  The pertinent diagnoses noted were recurrent 
major depression and dissociative identity disorder.

During a subsequent private hospitalization in January and 
February 2000, it was noted that the veteran had only 
recently been discharged from a local trauma program.  
Reportedly, following her discharge, the veteran had called 
her therapist, reporting that "she did not feel safe."  
Though she was somewhat vague, she did inform the admitting 
officer that she was having suicidal thoughts, consisting of 
a plan to overdose.  Accordingly, she did not feel that she 
would be safe at home.  On mental status examination, the 
veteran made only limited eye contact.  Though alert and well 
oriented, the veteran did report suicidal thoughts.  When 
asked to be more specific, the veteran indicated that she had 
a plan to overdose, and that were she to go home, she would 
most probably attempt to harm herself.  The pertinent 
diagnoses noted were recurrent major depressive disorder, 
moderate to severe; and dissociative identity disorder, by 
history.  The current Global Assessment of Functioning Score 
was 30, with the highest Global Assessment of Functioning 
Score over the past year being 60.

At the time of a VA psychiatric examination in March 2000, 
the veteran stated that she had been hospitalized on four 
separate occasions for depression.  On mental status 
examination, the veteran spoke at a normal rate and with a 
normal volume, with answers to questions which were logical, 
relevant, and coherent.  However, her mood was depressed and 
her affect bland.  While well-oriented, with good memory and 
judgment, she admitted not only to depression, but to 
thoughts of suicide.  When further questioned, the veteran 
confessed to multiple past suicidal gestures, involving 
cutting her wrist and/or overdosing with medication.  
According to the veteran, she was "trying hard" not to commit 
suicide in the future.  The pertinent diagnosis noted at the 
time of examination was recurrent major depression.

The Board observes that, at the time of a subsequent period 
of private hospitalization in June 2000, the veteran was 
described as experiencing increasing depression, as well as 
"positive" suicidal ideation.  Moreover, during the course of 
a VA psychiatric examination shortly thereafter, it was noted 
that the veteran's "ongoing diagnosis" had always been 
depression "with several suicidal attempts."  

Of some significance is the fact that, during the course of 
VA outpatient treatment from April to June 2002, the 
veteran's major depressive disorder was described as in 
either partial or full remission.  Moreover, the veteran 
denied any problems with self-mutilation, and similarly 
denied suicidal ideation.  As of the time of a VA psychiatric 
examination in March 2004, it was noted that the veteran had 
been receiving medication for her service-connected 
depression.  According to the examiner, she did not appear 
depressed, though it was understood that she was under a 
"well selected good combination of antidepressant 
medication."  The pertinent diagnosis was moderate 
depression, currently in fairly good adjustment with 
antidepressant medication.  

The Board observes that, at the time of a VA psychological 
evaluation in December 2004, it was noted that the veteran 
had not recently been hospitalized for psychiatric treatment.  
On mental status examination, the veteran was fully oriented, 
with no evidence of any problem with thought processes or 
communication.  Her thought content was logical and 
goal-directed, and she denied any current auditory or visual 
hallucinations.  When questioned, the veteran denied current 
suicidal or homicidal thoughts, intent, or plans.  She did 
not appear to be a danger to herself or others, and 
demonstrated intact cognitive skills.  Eye contact was good, 
and the veteran exhibited no problem with attention or 
concentration.  However, her mood was moderately to severely 
depressed.  The pertinent diagnosis noted was major 
depressive disorder, recurrent and severe, without psychotic 
features.  Additional diagnoses included chronic post-
traumatic stress disorder, and dissociative disorder, not 
otherwise specified.  According to the examiner, it was more 
likely than not that the veteran's primary problem was post-
traumatic stress disorder (a disability, it should be noted, 
for which service connection is not currently in effect).

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected major depressive disorder is 
warranted where there is occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less off), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, or recent 
events).  A 50 percent evaluation requires demonstrated 
evidence of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation is indicated where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish or maintain effective relationships.  A 100 percent 
evaluation is warranted where there is evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for the 
names of close relatives, one's own occupation, or one's own 
name.  38 C.F.R. § 4.130 and Part 4, Code 9434 (2005).  

In the case at hand, it is clear that, prior to July 19, 
2002, the veteran's service-connected psychiatric 
symptomatology was sufficient to warrant the assignment of a 
70 percent evaluation.  This is particularly the case given 
that, during the period of time in question, the veteran was 
experiencing not only significant depression, but also 
suicidal ideation, with at least some intent and/or plan.  
Not until July of 2002 did the veteran begin to experience 
some improvement in her service-connected psychiatric 
symptomatology, as demonstrated by an absence of suicidal or 
homicidal ideation, intent, or plan.  While still depressed, 
the veteran's major depressive disorder was described as in 
at least partial remission on medication.  Nonetheless, she 
continued to meet the criteria for a major depressive 
disorder, described, as of December 2004, as both chronic and 
severe.  

As noted above, based on a review of the evidence of record, 
the Board is of the opinion that, prior to July of 2002, the 
veteran's service-connected psychiatric symptomatology was 
sufficient to warrant the assignment of a 70 percent 
evaluation.  A 100 percent evaluation, for that same period, 
is not indicated, inasmuch as there was no evidence that the 
veteran suffered from the total occupational and social 
impairment requisite to the assignment of such a disability 
evaluation.  Based on the evidence of record, the Board is 
further of the opinion that, beginning in July 2002, the 
veteran's psychiatric symptomatology improved to the point 
where no more than a 50 percent evaluation was, and is, 
indicated.  This is particularly the case given that, 
beginning in July 2002, the veteran no longer experienced the 
suicidal ideation and/or severity of major depression 
responsible for her previously-assigned 70 percent 
evaluation.

The Board has taken into consideration the veteran's 
contentions regarding the severity of her service-connected 
psychiatric symptomatology.  However, based on a review of 
the entire evidence of record, the Board is of the opinion 
that, prior to July 19, 2002, a 70 percent evaluation, but no 
more, was warranted for the veteran's service-connected 
recurrent major depression.  The Board is further of the 
opinion that, beginning on July 19, 2002, the 50 percent 
evaluation in effect for the veteran's service-connected 
recurrent major depression is appropriate, and an increased 
rating is not warranted.  


ORDER

An evaluation in excess of 10 percent for the postoperative 
residuals of internal derangement of the right knee with 
traumatic arthritis prior to October 10, 1996 is denied.

A current evaluation in excess of 20 percent for the 
postoperative residuals of internal derangement of the right 
knee with traumatic arthritis is denied. 

A 70 percent evaluation, but no more, for recurrent major 
depression prior to July 19, 2002 is granted, subject to 
those regulations governing the payment of monetary benefits.

A current evaluation in excess of 50 percent for recurrent 
major depression is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


